DETAILED ACTION

Claims 1-2 have been amended. Claim 4 has been newly added. Claims 1-4 remain pending in the application.
Claims 1 is independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the Claims have overcome each and every 112(b) and 101 rejections, and avoided invoking 112(f) previously set forth in the Non-Final Office Action. As a result, each and every 112(b) and 101 rejections have been withdrawn, and all 112(f) interpretations have been withdrawn. 

Applicant's arguments regarding 35 USC § 103 rejections with respect to amended claims have been fully considered but found not persuasive.

Applicant amended independent claims to further specify:
The prescribed rotation amount of the tool required for eliminating uncut portions within the hole.

Applicant stated in substance that none of prior art of records teach this newly added feature.

The examiner respectfully submits that applicant has overlooked the fact that prior art of record Hirai actually teaches the prescribed rotation amount of the tool required to eliminate uncut portions within the hole (column 293 lines 6-19, the prescribed rotation amount is one and a half revolution in the dwell state - eliminating uncut portions even if the tool has only one blade). Therefore, applicant’s arguments are not persuasive.

TAKATOSHI JP 6316997 B1 is introduced in response to newly added claim. The teachings of Taishi, Hirai, Koji, and Kiyoshi as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended and new claims.

Another iteration of claim analysis has been made.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Taishi JP 2015187799 A1, in view of Hira US 5815400 A2.

Regarding claim 1, Taishi teaches a numerical controller of a drilling machine the numerical controller (Figs. 1-2 [0011] a numerical control drill machine) comprising: 
a processor configured to: 
perform a feed operation to move the tool in a direction of the workpiece while rotating a spindle rotate the tool to drill the workpiece; and suspend the feed operation of the spindle for a dwell time when the tool is at the predetermined hole bottom position within the workpiece while the spindle continues to rotate the tool to drill the workpiece, and then after the dwell time has elapsed, retract the tool in a direction away from the workpiece. (Figs. 1-3 and 5-7 [0011] [0021] – [0024] [0029] [0033] – [0039] NC apparatus of a drilling machine performing feed operation of the spindle from initial drilling point R to bottom point Z, dwelling at Z for defined dwell time, moving back to R point, then rotating reversely to remove chip).
Taishi does not explicitly teach the dwell time is calculated based on a prescribed rotation amount of the tool required for eliminating uncut portions within the hole.
Hirai teaches the dwell time is calculated based on a prescribed rotation amount of the tool required for eliminating uncut portions within the hole (column 285 lines 43-46, column 293 lines 6-19, dwell time is calculated based on prescribed rotation amount and the specified rotating speed, the prescribed rotation amount is one and a half revolution in the dwell state – eliminating uncut portions even if the tool has only one blade).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taishi to incorporate the teachings of Hira because they all directed to machine tool cutting operations. Calculating the dwell time based on a prescribed rotation amount of the tool required for eliminating uncut portions within the hole will help control the dwell operation based on specific amount of revolutions of the tool that in dwell state.
Taishi teaches:
[0011] FIG. 1 is a perspective view of a machine tool 1; FIG. 2 is a block diagram showing an electrical configuration of a machine tool 1 and a numerical control device 30. The figure which shows the process of a drill cycle ….
[0021] With reference to FIG. 3, the steps of the drill cycle having the chip removal operation will be described. In the chip removal operation of the drill cycle, the main shaft 9 is rotated in the direction opposite to the current M03 (or M04) modal (hereinafter, referred to as reverse rotation) to remove and remove the chips wound around the tool 4A. The tool 4A is a drill tool. The drill cycle of the present embodiment comprises steps 70 to 74 in order. Step 70 is a step of moving the spindle head 7 from the reference position toward the drilling position in a rapid traverse. The reference position is a reference position when performing a fixed cycle. The drilling position means a drilling position in the X-Y axis plane. Step 71 is a step of moving the spindle head 7 from the drilling position toward the R point in a rapid traverse. The point R is a position at which cutting feed is started toward the point Z. The point R may be set, for example, such that the tip of the tool 4A mounted on the spindle 9 has substantially the same height as the surface of the workpiece 3. The Z point is the position of the bottom of the hole formed in the work 3.

    PNG
    media_image1.png
    857
    573
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    469
    607
    media_image2.png
    Greyscale

[0022] Step 72 is a step of moving at a cutting feed speed from point R to point Z. Step 73 is a step of moving (falling) fast forward from the Z point to the R point. Step 74 is a step of starting the chip removing operation from the point R and moving (raising) toward the return point by fast forward. The return point is at the same position as the drilling position. In step 74, point R is set as the start position of the chip removal operation. …

    PNG
    media_image3.png
    536
    610
    media_image3.png
    Greyscale

0023] A command form of a drill cycle having a chip removal operation will be described. The drill cycle can be commanded at G81 or G82. An example of the drill cycle instruction format specified in the NC program is shown below. "G81 X_Y_Z_R_P_F_U_E_;" · X, Y: drilling position · Z: hole bottom position · R: R point position · P: dwell time · F: cutting feed rate · U: chip removal spindle speed · K: number of repetitions · E: Chip removal implementation interval X, Y, Z, R, P, F, U, K, E are addresses of control commands.
[0024] … Z designates the distance from the point R to the bottom of the hole in the incremental mode. In the incremental mode, R designates the distance from the drilling position to the R point. The dwell time is the time to wait at the Z point, …
…
[0033] …, the CPU 31 starts lowering the main spindle head 7 at a cutting feed speed = 3000 mm / min from the point R to the point Z (S31). The tool 4A mounted on the spindle 9 contacts the surface of the workpiece 3 and cuts the workpiece 3 to the Z point while rotating normally (see step 72 in FIG. 3). The tool 4A forms a hole (not shown) in the work 3.
[0034] The CPU 31 determines whether the spindle head 7 has reached the Z point (S32). The CPU 31 continues to descend until the spindle head 7 reaches the Z point (S32: NO). When the spindle head 7 reaches the Z point (S32: YES), the CPU 31 performs dwell for 2 seconds in a state where the spindle 9 is rotated in the normal direction (S33). Therefore, the tool 4A can cut the bottom of the hole reliably.
[0035] …, the CPU 31 starts raising by rapid traverse from the Z point of the spindle head 7 toward the return point (S40, FIG. 3) Step 73)). The CPU 31 determines whether the spindle head 7 has reached the R point (S41). The CPU 31 continues to raise until the spindle head 7 reaches the R point (S41: NO).
…
[0038] In step 73 (see FIG. 3) in the second cycle, after dwelling for 2 seconds at the Z point, the CPU 31 starts to ascend the spindle head 7 toward the return point by fast-forwarding (S40). When the spindle head 7 reaches the R point (S41: YES), the CPU 31 determines whether the value of the counter p is a multiple of the chip removal execution interval E = 2 (S42). In the second cycle, since the counter p = 2 (S42: YES), the CPU 31 reversely rotates the spindle 9 with 2000 rpm as the target number of rotations to remove chips around the tool 4A (chip removal operation ) Is started (S43). As described above, when the spindle head 7 ascends to the R point, the tool 4A is pulled upward from the hole formed in the work 3. The chips wound around the reversely rotating tool 4A are blown away by centrifugal force.
Hirai teaches:
column 285 lines 43-46
…, a cut rate of 135 m/min. and a feed rate of 0.18 mm/rev. are read from the cutting condition file (FIG. 128), using a tool material of PlO and a workpiece material of SCM440H which are read from the tool file (FIGS. 78 to 81).
column 293 lines 6-19
The dwell time is calculated by substituting, into Equation (46), the number of revolutions of the tool while it is in a dwell state (one and a half revolution in the present embodiment), the cut rate (135 m/min. in the present embodiment), and the diameter of the groove bottom (69.45 mm in the present embodiment).
 t = (the number of revolutions of the tool while it is in a dwell state)/(cut rate/(60*π* bottom diameter)) [sec.] = 1.5/(135,000/(60* π*69.45)) = 0.14546 [sec.]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taishi in view of Hira as applied to claim 1 above, further in view of Koji JP 2733665 823.

Regarding claim 2, neither Taishi nor Hira teaches adds a time corresponding to a delay at a tool position with respect to a command to the dwell time.
Koji teaches adds a time corresponding to a delay at a tool position with respect to a command to the dwell time (page 1 2nd and 3rd paragraph a delay dwell time is inserted to compensate machine tool command delay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taishi to incorporate the teachings of Koji because they all directed to numeric control machining operations. Adding a time corresponding to a delay at a tool position with respect to a command to the dwell time will help compensate the response delay relative to the machining command.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taishi in view of Hira as applied to claim 1 above, further in view of Kiyoshi JP 60134909 A4.

Regarding claim 3, neither Taishi nor Hira teaches the prescribed rotation amount is specified by a program command or a parameter.
Kiyoshi teaches the prescribed rotation amount is specified by a program command or a parameter ([0001] [0003] when number of rotations the D side is selected, the inputted value 1 is the dwell rotation t that is used to determine the dwell time based on rotation speed - number of rotation pulses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taishi to incorporate the teachings of Kiyoshi because they all directed to numeric control machining operations. Specifying the prescribed rotation amount by a program command or a parameter will help implement the prescribed rotation amount in operation control.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taishi in view of Hira as applied to claim 1 above, further in view of TAKATOSHI.

Regarding claim 4, neither Taishi nor Hira teaches the prescribed rotation amount is set based on the number of blades of the tool.
TAKATOSHI teaches the prescribed rotation amount is set based on the number of blades of the tool (page 5 4th paragraph from the bottom, prescribed rotation is to rotate the tool by 2π/number of blades when the blades have equal pitch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taishi to incorporate the teachings of TAKATOSHI because they all directed to numeric control machining operations. Setting the prescribed rotation amount based on the number of blades of the tool will help to providing rotation amount to cover full circle cutting.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kataoka WO 2012133222 A1 teaches cutting cycle converted to rotation number based on number of blades.
Cutler US 3614575 A teaches set dwell for full rotation of tool.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Taishi is the prior art of record
        2 Hirai is the prior art of record
        3 Koji is the prior art of record
        4 Kiyoshi is the prior art of record